395 F.2d 769
UNITED STATES of America, Plaintiff-Appellee,v.Robert James GARRETT, Defendant-Appellant.
No. 15223.
United States Court of Appeals Seventh Circuit.
April 23, 1968.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.
Thomas A. Foran, U. S. Atty., John Peter Lulinski, Asst. U. S. Atty., Chicago, Ill., for appellee.
Phillip H. Ginsberg, George E. Bullwinkel, Raymond J. Smith, Chicago, Ill., for appellant.
Before HASTINGS, Chief Judge, DUFFY, Senior Circuit Judge, and SCHNACKENBERG, Circuit Judge.
PER CURIAM.


1
There has been received and filed in the office of the Clerk of this Court the opinion and certified copy of the judgment of the Supreme Court of the United States dated March 18, 1968, Simmons v. United States, 390 U.S. 377, 88 S. Ct. 967, 19 L. Ed. 2d 1247. The said judgment of the Supreme Court of the United States provided as follows:


2
"IT IS FURTHER ORDERED that the judgment be, and the same is hereby, reversed as to petitioner Garrett, and that the same be remanded to the United States Court of Appeals for further proceedings in conformity with the opinion of this Court."


3
On consideration whereof, it is ordered and adjudged by this Court that the judgment entered by this Court on December 7, 1966 in appeal No. 15223, United States of America, Plaintiff-Appellee v. Robert James Garrett, Defendant-Appellant, 7 Cir., 371 F.2d 296, be vacated and set aside.


4
It is further ordered and adjudged by this Court that the judgment of the United States District Court for the Northern District of Illinois, Eastern Division, entered therein against defendant Robert James Garrett, be reversed, and that this cause be, and the same is hereby remanded to the said United States District Court for the Northern District of Illinois, Eastern Division, as ordered in the judgment of the Supreme Court of the United States entered on March 18, 1968.